Exhibit 10.2
 
To be filed in
Woodson County, Kansas




FIRST AMENDMENT TO
MORTGAGE AND SECURITY AGREEMENT


This instrument (this “Amendment”) is signed effective March 5, 2015, by Armada
Midcontinent, LLC, an Oklahoma limited liability company (“Mortgagor”), and
Prosperity Bank, a Texas state banking association, successor by merger to The
F&M Bank & Trust Company (the “Lender”), 1330 S. Harvard Ave., Tulsa,
Oklahoma  74112, for the purposes of modifying certain liens securing payment of
the indebtedness owing by Mesa Energy, Inc., a Nevada corporation (“Borrower”)
to Lender.


Lender is the legal and equitable owner and holder of a Revolving Promissory
Note dated September 12, 2012, in the original principal sum of $25,000,000.00,
executed by Borrower, payable to the order of Lender (as amended and extended
from time to time, the “Revolving Note”).


Payment of the Revolving Note is secured, in part, by first liens and first
security interests created or described in the Mortgage and Security Agreement
(the “Mortgage”) dated April 10, 2014, executed by Mortgagor in favor of Lender,
and recorded in Book M116, page 482, in the records of the Register of Deeds in
Woodson County, Kansas.  Capitalized terms below, not otherwise defined herein,
have the meanings assigned in the Mortgage.  The mortgage, liens, and security
interests created, described, or renewed and extended by the Mortgage will be
collectively called the “Mortgage.”  For further reference, the original
Mortgage may be found in the files of Lender at the above address.


The indebtedness due and owing on the Revolving Note has been converted to term
debt and is now represented by a Term Promissory Note (the “Term Note”) in the
original principal sum of $3,472,693.00 dated March 5, 2015 made by Borrower
payable to the order of Lender.  Mortgagor and Lender desire to secure the Term
Note.


In consideration of the loans represented by the Term Note and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Mortgagor and Lender agree as follows:


(a)           The Mortgage is hereby amended to secure the Term Note and all
renewals, extensions, restatements, and replacements thereof.


(b)           The Mortgage, as amended, is ratified, confirmed, and acknowledged
to be valid, subsisting, and binding upon Mortgagor.  Mortgagor represents and
warrants that no uncured breaches or defaults exist under the Mortgage; no event
has occurred or circumstance exists which, with the passing of time or giving of
notice, will constitute a default or breach under the Mortgage; there are no
defenses or offsets with respect to the Term Note or the Mortgage, as amended;
and that the Mortgage, as amended, secures payment of the Term Note.
 
 
First Amendment to Mortgage and Security Agreement – Page 1

--------------------------------------------------------------------------------

 


(c)           All mortgages, liens, and security interests granted to Lender by
Mortgagor in the future will secure payment of the Term Note.


(d)           Mortgagor will execute all additional deeds of trust, mortgages,
renewals, extensions, or other related documents required by Lender to evidence
the liens and security interests of Lender.


(e)           A default by Mortgagor under the Mortgage will, at Lender’s
option, be a default under any or all other documents between Borrower or
Mortgagor and Lender, and a default in any of the other documents will be a
default under the Mortgage.


(f)           Contemporaneously with the execution and delivery hereof,
Mortgagor shall pay all costs and expenses incident to the preparation,
execution, and recordation of this amendment and the other loan documents,
including, without limitation, recording fees and attorneys’ fees of Lender.


THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.


This instrument is binding upon and inures to the benefit of the parties hereto
and their respective heirs, personal representatives, successors, and assigns.


[Signatures on following page.]
 
 
 
 
 
First Amendment to Mortgage and Security Agreement – Page 2

--------------------------------------------------------------------------------

 
 
This instrument is executed in multiple originals as of the date first written
above.
 
 


LENDER:
 
 
Prosperity Bank
 
/s/Craig Huston
By: ______________________________
Craig Huston,
Executive Vice President




MORTGAGOR:


Armada Midcontinent, LLC,
an Oklahoma limited liability company
By:      Mesa Energy, Inc., Sole Member


By:              /s/Randy M. Griffin                               
Randy M. Griffin,
Chief Executive Officer






STATE OF OKLAHOMA                                                         §
       §
COUNTY OF TULSA                                                           
     §


This instrument was acknowledged before me on the ____ day of March, 2015, by
Craig Huston, Executive Vice President of Prosperity Bank, on behalf of the
bank.
 

                                                                                                               
______________________________________
NOTARY PUBLIC, STATE OF OKLAHOMA
 
 
 
First Amendment to Mortgage and Security Agreement – Page 3

--------------------------------------------------------------------------------

 

 
STATE OF
TEXAS                                                                     §
                       §
COUNTY OF DALLAS                                                              §


This instrument was acknowledged before me on the ____ day of March, 2015, by
Randy M. Griffin, Chief Executive Officer of Mesa Energy, Inc., Sole Member of
Armada Midcontinent, LLC, an Oklahoma limited liability company, on behalf of
said limited liability company.
 
 
                                                                                                               ___________________________________
NOTARY PUBLIC, STATE OF TEXAS










 After Recording Please Return To: 
 
Prepared by:
 
Oklahoma Loan Operations
4631 NW 23rd Street
Oklahoma City, OK  73127-2103
Harris, Finley & Bogle, P.C.
777 Main Street, Suite 1800
Fort Worth, Texas  76102-5341
(817) 870-8700
Fax (817) 332-6121
 







 
First Amendment to Mortgage and Security Agreement – Page 4

--------------------------------------------------------------------------------

 